     Case 3:20-cv-01689-H-AHG Document 37 Filed 04/12/21 PageID.539 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                          UNITED STATES DISTRICT COURT
15                       SOUTHERN DISTRICT OF CALIFORNIA
16
17   JOSE URISTA, on behalf of himself and              Case No.: 20-cv-01689-H-AHG
     all others similarly situated,
18                                     Plaintiff,       ORDER GRANTING MOTION TO
19   v.                                                 WITHDRAW
20   WELLS FARGO & COMPANY and
     WELLS FARGO BANK, N.A.,                            [Doc. No. 36.]
21
                                    Defendants.
22
23
           On April 9, 2021, Yana A. Hart filed a motion to withdraw as counsel of record for
24
     Plaintiff Jose Urista (“Plaintiff”). (Doc. No. 36.) In her declaration submitted with the
25
     motion to withdraw, Hart states that she is no longer employed with the law firm Kazerouni
26
     Law Group, APC and therefore no longer represents Plaintiff. (Doc. No. 36-1 at 2.)
27
     Plaintiff would still have Ahren A. Tiller as counsel of record in this case. Accordingly,
28

                                                    1
                                                                               20-cv-01689-H-AHG
     Case 3:20-cv-01689-H-AHG Document 37 Filed 04/12/21 PageID.540 Page 2 of 2



 1   for good cause shown, the Court grants the motion and withdraws Hart as counsel of record
 2   for Plaintiff in this action.
 3          IT IS SO ORDERED.
 4   DATED: April 12, 2021
 5
                                                 MARILYN L. HUFF, District Judge
 6                                               UNITED STATES DISTRICT COURT
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                              20-cv-01689-H-AHG
